IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ID.No.1411010212
In and for Kent County

STATE OF DELAWARE

RKl4-l2-0ll2-()l
Rape 1st < 12(F)
RKl4-lZ-0ll3-Ol
RKl4-l2-0ll4-0l
RKl§-lZ-OllS-Ol
Rape 4th < 16 (F)

V .
ADRIAN B. RIGBY,

Defendant.

ORDER

Submitted: January 2, 2018
Decided: January 26, 2018
On this 26th day of J anuary, 2018, upon consideration of the Defendant’s Motion
for Postconviction Relief, the Commissioner’s Report and Recommendation, and the
record in this case, it appears that:
l. The defendant, Adrian B. Rigby (“Rigby”), pled guilty on March 8, 2016
to one count of Rape in the First Degree, victim under 12 years old, 11 Del. C. § 773,
and three counts of Rape Fourth Degree, victim under 16 years old, 11 Del. C. § 770
as lesser included offenses of one count of Rape in the First Degree and two counts of
Rape in the Second Degree. In exchange for his plea the State allowed Rigby to plea
to lesser included offenses and recommended a sentence of forty years suspended for
the minimum mandatory sentence of fifteen years incarceration on the Rape in the First
Degree charge and one year incarceration pursuant to l l Del. C. 4204(k) on each of the
Rape in the Fourth Degree charges. Due to the nature of the charges and the age of the
victim, Rigby faced enhanced sentencing and a minimum mandatory sentence of twenty-
five years of incarceration on each Rape in the First Degree charge and the possibility
of life imprisonment on each charge. The Court agreed With the State’s

recommendation and sentenced Rigby to a total of forty-three years incarceration

State v. Adrian B. Rigby
ID No. 1411010212
January 26, 2018

suspended after eighteen years for probation, fifteen of which were minimum
mandatory.

2. On June 17, 2016, Rigby filed a Motion for Review of Sentence which the
Court denied. The defendant did not appeal his conviction to the Delaware Supreme
Court. He filed, pro se, the pending motion for postconviction relief pursuant to
Superior Court Criminal Rule 61 on July 29, 2016,

3. The matter was referred to the Commissioner for findings of fact and
recommendation pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62.
The Commissioner has filed a Report and Recommendation recommending that the
Court deny the Defendant’s Motion for Postconviction Relief.

4. After the issuance of the Commissioner’s Report, neither party filed an appeal.

NOW, THEREFORE, after a de novo review of the record in this action, and for
the reasons stated in the Commissioner’s Report and Recommendation dated October
25 , 2017.

IT IS HEREBY ORDERED that the Commissioner’s Report and
Recommendation is adopted by the Court in its entirety. Accordingly, Movant’ s Motion

for Postconviction Relief pursuant to Superior Court Criminal Rule 61 is hereby

 

DENIED.
IT IS SO ORDERED.
/s/ Noel Eason Primos
Judge
NEP/sz

oc: Prothonotary

cc: The Honorable Andrea M. Freud
Kathleen A. Dickerson, Esquire
Alexander W. Funk, Esquire
Adrian B. Rigby, JTVCC